Beanjíoiv, Judge,
(concurring) :
In the above strong opinion by Judge PoeeenbaRGER I fully agree, except in one matter. In that I do^ not see my way at present to concur, and write this note to reserve the question, if it should ever hereafter be reconsidered. This matter is the position that a widow has an interest in oil taken from land, for the first time, by the heir before assignment of dower. Oil is a part of the very soil, real estate, and its unlawful extraction is waste or irreparable injuiy. It is old law that a widow has no vested estate in even the surface until dower actually assigned. Cases cited in George v. Hess, 48 W. Va. p. 535; Ballard, Real Prop., sec. 106, 108; McMahon v. Gray, 15 Am. St. R. 202; Carnell v. Wilson, 76 Am. Dec. 351. It is otherwise with curtesj^, as that vests as a present estate before the wife’s death, except in separate estate, though to be enjoyed only after her death. Wyatt v. Smith, 25 W. Va. p. 816. Even after *579dower aligned, though the widow could keep the heir from developing oil on dower land, yet she could not herself take oil from it., for the life tenant commits enjoinable waste, if he does so. 2 Am. & Eng. Dec. in Eq. 6(50, note 7, p. 671; Williamson v. Jones, 39 W. Va. 231; Same v. Same, 43 Id. 562, (64 Am. St. R. 891); 4 Am. & Kng. Dec. in Eq. 222; University v. Tucker, 31 W. Va. 622. In the Williamson-Jones Case last cited it is held that a life tenant may work oil wells opened before the beginning of the lile estate^ but cannot open wells for the first time. Such has been held generally to be the law. Crouch v. Puryear, 1 Rand 253; Koen v. Bartlett, 41 W. Va. 559; 56 Am. St. R. 884; Marshall v. Mellon, 179 Pa. St. 371, (57 Am. St. R. 601). These cases squarely hold that a life tenant cannot open new mines. But when, after the life estate begins, the mine or well is opened by the remainder-man or re-versioner, it is by many cases regarded as an “open mine” at the beginning of the life estate, and the life tenant has, during life, the income of the output, that is, interest on its value; the principal going to ihe remainder-man or the reversioner on the cessation of the life estate. Koen v. Bartlett, cited; Wilson v. Youst, 43 W. Va. 826; Ammons v. Ammons, 50 Id. 390; Eakin v. Hawkins, 18 Id. 361. Though this rule as to life tenants is well settled of late, the reason is not ver}? apparent. Why cannot a life tenant mine? Because he has no interest in the minerals. Then, how docs he become entitled to an interest in the output? In Blakely v. Marshall, 174 Pa. St. 425, it is stated that a lease of oil is a sale of part of the land, and therefore the life tenant should have the interest. But how can this be when nothing belonging to him has been sold? In Koen v. Bartlett, cited, Junan Holt says that the life tenant holds possession to the center of the earth, and if the oil is lawfully severed, he ought to get. ils interest. Judge English in the Wilson-Youst Case gives a. better reason in saying that the life tenant could prevent anyone from boring for oil, and therefore should have interest on the product. Whatever the reason, this is established law as to life tenants having a vested estate in possession; but how does that apply to a widow before the assignment of dower? After assignment she would be like other life tenants. Whilst I think that my position as to dower right is in accord with old law, I see that there is a tendency of late *580to veer away from it. Take the case of Seager v. Seager, 16 L. R. A. 247. After saying that old law settles that a dowress cannot open mines, yet holds that she is entitled to interest on iron ore taken from land, worthless for other purposes and not yielding anything for her support, though the mines were opened after her husband’s death. So in Lenfers v. Henke, 73 Ill. 405 (24 Am. Dec. 263), it is held that “a widow is entitled to dower in mines opened and worked by her husband or by the heirs before dower is assigned.” By Code, chapter 65, section 8, the widow may hold the mansion and curtilage until assignment of dower, and in the mean time may demand of tire heir “one-third of the issues and profits of the other land.” I do not see that this gives her profits to which she would not be entitled after assignment of dower. Does it intend to enlarge her rights or only to give equivalent? After assignment she could only get an interest in oil from wells on her dower land, not from the whole tract. Does not the statute mean only agricultural issues and profits?